Citation Nr: 9928908	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-05 907	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to service connection for cryoglobulinemia with 
renal insufficiency.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


REMAND

The veteran served on active duty from December 1967 to 
November 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 1997 RO decision which denied 
service connection for cryoglobulinemia with renal 
insufficiency.  The veteran had a hearing before an RO 
hearing officer in June 1998.  He has also requested a 
hearing before a Board member sitting at the RO (i.e., a 
Travel Board hearing), and such must be scheduled by the RO.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 19.75, 19.76, 20.703, 20.704 (1999).  Accordingly, the case 
is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedure.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


